United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4369
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Richard Beason

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: July 31, 2017
                                Filed: August 7, 2017
                                    [Unpublished]
                                    ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, Richard Beason challenges the conviction and
sentence the district court1 imposed after he pleaded guilty to a drug charge, pursuant

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
to a written plea agreement which included an appeal waiver. His counsel has moved
to withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967),
raising the issue that the sentence was unreasonable. Beason has also filed a pro se
supplemental brief, arguing that the government violated his right to a speedy trial,
that his sentence was improperly enhanced, and that there was an insufficient basis
for his conspiracy conviction; and a motion for appointment of new counsel.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Beason entered into the plea agreement and the appeal
waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); the arguments fall within the scope of the waiver; and no miscarriage
of justice would result from enforcing the waiver, see United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the waiver.

     Accordingly, we grant counsel’s motion to withdraw, deny the motion for new
counsel, and dismiss this appeal.
                       ______________________________




                                         -2-